           Case 2:19-cv-00063-KHR Document 13 Filed 05/24/19 Page 1 of 3



MARK A. KLAASSEN
United States Attorney
ERIC J. HEIMANN (WY Bar # 6-4504)
C. LEVI MARTIN (WY Bar # 6-3781)
Assistant United States Attorneys
District of Wyoming
P. O. Box 668,
Cheyenne, WY 82003
eric.heimann@usdoj.gov
christopher.martin@usdoj.gov
(307) 772-2124


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,                        )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )                    Civil No. 19-cv-063-R
                                                 )
1106 JULIE LANE, POWELL,                         )
WYOMING,                                         )
                                                 )
                                                 )
468 HAMILTON WAY, POWELL,
                                                 )
WYOMING,                                         )
                                                 )
Et al.                                           )
                                                 )
         Defendant-Properties.                   )
                                                 )
                                                 )
BIG HORN FEDERAL SAVINGS
                                                 )
BANK,                                            )
                                                 )
         Claimant.                               )


                         MOTION FOR CONSENT ORDER ON CLAIM

         In this civil in rem action, the United States seeks forfeiture of four real properties, a vehicle

and trailer, and currency because each of the Defendant-Properties constitutes, or is derived from,

the proceeds of healthcare fraud. Claimant Big Horn Federal Savings Bank (Big Horn) filed a
          Case 2:19-cv-00063-KHR Document 13 Filed 05/24/19 Page 2 of 3



claim as mortgage lienholder on two of the real properties. The government and Big Horn have

entered a settlement agreement.

       The United States of America, by and through Assistant United States Attorney Eric

Heimann, respectfully requests that this Court enter a consent order on Big Horn’s claim

incorporating the terms of the settlement agreement. The agreement is incorporated into this

motion as Attachment 1.

                                       PROCEDURAL HISTORY

       On March 25, 2019, the government filed a verified complaint alleging that the Defendant-

Properties were forfeitable under 18 U.S.C. § 981(a)(1)(C) because each property constitutes, or

is derived from, the proceeds of healthcare fraud. Complaint, Doc. 1. The government then

published its intent to forfeit the properties, and sent direct notice to individuals and entities with

a known interest in any of the properties, including Big Horn.

       On April 22, 2019, Big Horn filed a claim as mortgage lienholder on the following real

properties (the Subject Properties):

           a. 1106 Julie Lane, Powell, Wyoming: Kattenhorn Sub #2, Lot 19. This property is
              located in Park County. The record owner is NWTC.

           b. 468 Hamilton Way, Powell, Wyoming: Powell Lumber Sub., Lot 5, Blk. 78A.
              This property is located in Park County. The record owner is NWTC.

Claim Form, Doc. 12-1. After reviewing Big Horn’s claim and associated records, the government

and Big Horn entered a settlement agreement.

       To date, no other timely claims have been filed.

                                    SETTLEMENT AGREEMENT

       The government and Big Horn entered a written settlement agreement on May 8, 2019. See

Attachment 1. In summary, the government agrees that Big Horn FSB has a valid lien on the
           Case 2:19-cv-00063-KHR Document 13 Filed 05/24/19 Page 3 of 3



Subject Properties, and to pay from the post-forfeiture sale procedures the unpaid principal and

interest due at the time of the sale. Big Horn agrees that the payments described in the agreement

will satisfy its lien.

                                      REQUESTED ORDER

        Given the settlement agreement, the government requests a consent order that adopts the

terms of the parties’ agreement. The government has provided a proposed order for the Court’s

convenience.

        Dated this 24th day of May, 2019.


                                                     Respectfully submitted,
                                                     MARK KLAASSEN
                                                     United States Attorney


                                             By:     /s/ Eric Heimann
                                                     ERIC J. HEIMANN
                                                     Assistant United States Attorney




                                CERTIFICATE OF SERVICE

        This is to certify that on May 24, 2019, I served true and correct copies of the foregoing

motion upon all counsel via CM/ECF.


                                             By:     Louisa G. Cruz
                                                     United States Attorney’s Office
